Citation Nr: 1511868	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for Meniere's syndrome (peripheral vestibular disorder), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.P.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania that granted service connection for Meniere's disease and assigned a 30 percent initial rating.  

In November 2013, the Veteran was afforded a videoconference hearing with the undersigned Veterans Law Judge.  A hearing transcript is of record.

The Veteran has waived review by the agency of original jurisdiction (AOJ) for evidence submitted since the August 2013 supplemental statement of the case.  (See November 2013 correspondence).  

In December 2014, the Veteran requested that the RO to reconsider its decision denying his service connection claim for depression in light of additional evidence.  This issue is not on appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has Meniere's disease with hearing loss, tinnitus, vertigo, and gait imbalance; vestibular testing shows a right sided peripheral vestibular abnormality.

2.  The Veteran has provided competent and unrebutted reports that the above Meniere's disease symptoms generally occur once a week and last several hours.

3.  Resolving reasonable doubt in the Veteran's favor, the reported gait imbalance is tantamount to cerebellar gait.  


CONCLUSION OF LAW

The criteria for a total initial rating for Meniere's disease are met.  38 U.S.C.A. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code (DC) 6205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014).  Given that the instant adjudication is fully favorable, discussion of VCAA compliance is moot.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected Meniere's disease is rated as 30 percent disabling under Diagnostic Code (DC) 6205.  38 C.F.R. § 4.87, DC 6205.  (The Board notes that the rating sheet also lists DC 6204.  38 C.F.R. § 4.87, DC 6204.   It covers duplicate symptoms.  See 38 C.F.R. § 4.14.  Further discussion of DC 6204 is unnecessary in light of the total rating awarded under DC 6205.)  DC 6205 for Meniere's syndrome provides a 30 percent rating for hearing impairment with vertigo less than once a month, with or without tinnitus.  Id.  Meniere's syndrome manifesting in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent rating.  Meniere's syndrome manifesting in hearing impairment with attacks of vertigo and cerebellar gait occurring from more than once weekly with or without tinnitus, warrants a 100 percent rating.  Id.

A note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.

The Veteran contends that his service-connected Meniere's disease warrants an initial total rating.  38 C.F.R. § 4.87, DC 6205.  As explained below, the Board resolves reasonable doubt in his favor to grant his claim.  Id.  

In his September 2007 claim, the Veteran reported that he had begun experiencing dizziness and staggering symptoms in 2000.  He started taking medication approximately three times per day and the symptoms were tolerable.  However, it had recently increased in severity to twice weekly with attacks including nausea and vomiting.  

In January 2008, the Veteran reported that he recently fell at work due to dizziness and injured his wrist.  He ended up missing 8 weeks of work.  He reported "spinning and staggering" approximately three or four times per week.  Although he continued to work until February 2013, he had great difficulty doing so due to the frequency of Meniere's attacks.  (See April 2008 Employer's letter).  He submitted Meniere's attack logs from 2010 to 2013 generally indicating that he had attacks on a weekly basis that lasted for several hours.  More recent lay reports, including those at the November 2013 videoconference hearing, are substantially similar regarding the nature and frequency of Meniere's attacks as the reports detailed above.  

The Veteran's and similar lay reports are highly probative in this matter since the frequency and symptoms associated with Meniere's disease are readily observable.  The only issue that would potentially be within the exclusive domain of competent medical evidence is whether the gait imbalance is clinically assessed as cerebellar gait.  The February 2013 VA examiner attested that the Veteran had Meniere's attacks more than once a week consisting of vertigo and staggering.  He did not indicate that these attacks included a cerebellar gait.  Nonetheless, the lay reports of staggering strongly suggest a cerebellar gait.  The Veteran's treating VA physician in August 2013 characterized the gait imbalance as cerebellar gait and indicated it occurred more than four times per month.  

The medical evidence confirms that the Veteran has tinnitus, hearing loss, and poor balance.  Vestibular testing from February 2008 and April 2012 is significant for right sided peripheral vestibular disorder.    

Given the above medical reports and subjective nature of the symptoms involved, the Board find that the evidence is at least of a state of equipoise on whether the Veteran met the total rating criteria under DC 6205 for the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.87, DC 6205.  A total initial rating for Meniere's disease is allowed.  Id.   








ORDER

A total initial rating for Meniere's disease is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


